Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Claim Objections
Claim 19 is objected to because of the following informalities: it should depend from claim 13 for proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8-13, 15, 17, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ganichev et al (US 20170318113).
Regarding claim 1, Ganichev substantially discloses teaches or suggests: for a global manager that manages a logical network spanning a plurality of physical sites, a method comprising:
receiving a set of data describing a modification to a definition of the logical network (see at least 0003), note any logical network has to be defined in a certain manner thus the claimed set of data describing a modification to a definition of the logical network is met by the updates received at the Management Plane 105 and Central Controller 110 for a logical network they manage;
from a plurality of queues that each correspond to a different one of the physical sites (e.g. host machines 130, 135, 140) spanned by the logical network, identifying a set of queues to which to store the received set of data (e.g. update 175, 183). 

from each respective queue in the identified set of queues, sending the set of data through a respective channel between the global manager and a respective local manager at the respective physical site corresponding to the respective queue (see at least 0002-0004).

Regarding claim 2, Ganichev teaches the method of claim 1, wherein the global manager comprises a database, wherein the database comprises the plurality of queues (see at least 0004).

Regarding claim 4, Ganichev teaches the method of claim 1, wherein the logical network is managed at each physical site (e.g. host machines 130, 135, 140) by a local manager (LCP 115, 120, 125) at the physical site, wherein each respective local manager to which the set of data is sent uses the set of data to configure the logical network at the respective physical site (see at least 0002-0004).

Regarding claim 6, Ganichev teaches the method of claim 1, wherein the global manager executes a respective site manager for each respective 

Regarding claim 8, Ganichev teaches the method of claim 1, wherein each respective channel retrieves the set of data from the respective queue prior to providing the set of data to the respective local manager (see at least 0002-0004). 

Regarding claim 9, Ganichev teaches the method of claim 8, wherein a span identification module of the global manager identifies the set of queues to which to store the received set of data based on a span attribute for at least one logical network element referenced in the set of data (see at least 0041).

Regarding claim 10, Ganichev teaches the method of claim 9, wherein the span identification module retrieves the span attribute for the referenced logical network element from a database (see at least 0030).

Regarding claim 11, Ganichev teaches the method of claim 9, wherein the span identification module performs a span calculation to 

Regarding claim 12, Ganichev teaches the method of claim 1, wherein each local manager comprises a set of machines executing on a set of host computers at the respective physical site, wherein each channel connects to its respective local manager by selecting one of the machines associated with the respective local manager (see at least Figure 1).

Claims 13, 15, 17, 19-22 essentially correspond to non-transitory machine readable-medium for method claims 1, 4, 6, 8-12, thus are rejected for the same reasons discussed in claims 1, 4, 6, 8-12 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganichev et al (US 20170318113), in view of Jain et al (US 20200162337).
 
Regarding claim 3, Ganichev does not specifically show the method of claim 2, wherein the set of data is received and stored in the database using a series of database transactions which are initiated through a series of API calls to the global manager. However, it is a common practice in the art as shown by Jain that specific workflows can be triggered by the network controller through API calls (see at least Jain 0032). Since the local controllers in the method of Ganichev get their respective update from the global manager, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Jain while implementing the method of Ganichev in order to benefit from a standardized technique for network communication.  

Claim 14 essentially corresponds to a non-transitory machine readable-medium for method claim 3, thus is rejected for the same reasons discussed in claim 3 above.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganichev et al (US 20170318113), in view of Zachman et al (US 20190109669). 

Regarding claim 5, Ganichev does not teach the method of claim 1, wherein each respective channel guarantees a minimum bandwidth and a maximum roundtrip time between the global manager and the respective local manager. However, it is well known in the art as shown by Zachman that roundtrip time and bandwidth are part of any communication network heuristics (see at least 0030, 0048). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such guaranties while implementing the method of Ganichev depending on users/applications requirements.



Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as unpatentable over Ganichev et al (US 20170318113), further in view of Saxena et al (US 20180123877).

Regarding claim 7, Ganichev teaches the method of claim 1, wherein each respective local manager (e.g. items 115, 120, 125) executes on a respective computing device (e.g. items 145, 150, 155) at the respective local manager’s respective physical site (e.g. items 130, 135, 140). The difference is Ganichev does not specifically show, wherein the global manager executes on a same computing device as a particular local manager at a particular physical site. However, it is well known in the art as shown by Saxena that in general, structures and functionality presented as separate components in exemplary configurations may be implemented as a combined structure or component.  Similarly, structures and functionality presented as a single component may be implemented as separate components (see at least 0053 Saxena). Therefore, it would have been 

Claim 18 essentially corresponds to a non-transitory machine readable-medium for method claim 7, thus is rejected for the same reasons discussed in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfaff et L (US 20170126551) teach a method that receives several flow descriptions. Each flow description includes a set of match conditions and corresponding set of actions.  Each set of match conditions is represented as a combination of Boolean and relational operators in a flow description language.  The method generates one or more flow entries for each flow description.  The flow entries are generated in a format useable by a managed forwarding element (MFE).  The method distributes the generated flow entries to the MFE in order for the MFE to implement 

Wan et al (US 20190342175) teach a method for a network controller.  The method receives network configuration data including an association of an entity configuration profile set with a logical network entity.  The entity configuration profile set is a group of at least two entity configuration profiles for different types of settings to apply to logical network entities with which the entity configuration profile set is associated.  The method identifies a host machine at which the logical network entity is implemented.  The method distributes the entity configuration profile set and each of the at least two entity configuration profiles to the identified host machine. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 
                                                                                                                                                                                             /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        22 March 2022